03/28/2022



       IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0591


                                No. DA 21-0591



JOSHUA F. CLARK,

             Plaintiff and Appellant,

       vs.

 MISSOULA COUNTY SHERIFF
 TERRY J. MCDERMOTT, the
 COUNTY OF MISSOULA, MONTANA
 and HUMAN RIGHTS COMMISSION,

             Defendants and Appellees.



                         GRANT OF EXTENSION



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellees, Missoula County Sheriff Terry J. McDermott and County of

Missoula are given an extension of time until April 29, 2022, to prepare, file,

and serve its response brief.




                                                                  Electronically signed by:
                                                                     Bowen Greenwood
                                                                 Clerk of the Supreme Court
                                                                       March 28 2022